s t ny a e l f department of the treasury internal_revenue_service washington d c aug uil code tax exempt and 3o0vernment entities division legend taxpayer a taxpayer b court c case d county v state w state y date date date date date trust t company u ira xx amount rulings under sec_401 and sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date at age not having attained his required_beginning_date as that term is defined in code sec_401 at his death taxpayer a owned an individual on date taxpayer a executed both his last will and testament and trust t also dated the same date is an ira x account application executed by article i of taxpayer a’s last will and testament provides that the will is intended to direct the disposition of property over which taxpayer a has the power of testamentary_disposition at his death article iv of the will states that taxpayer a may leave a memorandum identifying individual bequests of automobiles jewelry or other personal_property and further states that the executor will beneficiaries and heirs shall be bound by the provisions of any such letter as if the provisions thereof were set out in this will article v of the will states that all remaining property the residuary_estate is bequeathed to the article d of trust t provides that trust t is irrevocable after the death of taxpayer a article vii of trust t describes the division of trust assets after trustee of trust t taxpayer b is one of eight residuary beneficiaries listed under trust t taxpayer b was alive as of the date of this ruling_request request although the petition and order issued by court c in case d provide that the rules regarding designation of beneficiaries under iras and distributions from those iras are principally governed by the code and income_tax regulations regulations court c's order is made solely under the laws of state w ira x's value as of taxpayer a's death was amount based on the above facts and representations you through your authorized representative request the following letter rulings i i because the ira x beneficiary designation as interpreted under state law by court c resulted in the directly-named beneficiaries under ira x’s beneficiary designation taxpayer b qualifies as a designated_beneficiary pursuant to code sec_401 and sec_1_401_a_9_-4 question and answer-3 of the regulations that pursuant to code sec_401 e the eight individuals named in trust t are the designated beneficiaries of ira x that the separate_account rules under sec_1 -401 a -8 q a-2 of the regulations are applicable for purposes of determining minimum required distributions from taxpayer a's ira x minimum required distributions from his respective share of the inherited ira x under the life xpectancy rule_of code sec_401 based on his life expectancy without regard to the life xpectancies of the other individuals i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required beginning employee or ira owner the beneficiaries of the trust will be treated as having been designated as beneficiaries provided certain requirements are satisfied that are outlined in sec_4 -401 a -4 q a-5 b those requirements are met if the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument and the trust documentation is provided to the plan_administrator sec_1_401_a_9_-4 of the regulations q8 a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must bea beneficiary as of the date of the employee's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death with respect to your ruling requests taxpayer b seeks a ruling that the language as stated in wills in the ira beneficiary designation form should be treated asa designation of trust t as the beneficiary of ira x and the beneficiaries of the residual assets under trust t should be treated as the designated beneficiaries for purposes of sec_401 a the form taxpayer b argues that the language as stated in wills should be read as a designation of trust t as beneficiary and under sec_1_401_a_9_-4 q8 a-5 that the beneficiaries of trust t are designated beneficiaries for purposes of identifiable with reasonable certainty or other qualifying language rather the person who is beneficiary must be identifiable without qualification 29u84602 as ira x had no designated_beneficiary at taxpayer a's death on date taxpayer a's estate was the beneficiary of taxpayer a's ira x at the time of his death except for certain exceptions not applicable here sec_1_401_a_9_-4 q8a-3 of the regulations provides that where an estate is designated_beneficiary the decedent will be treated as having no designated_beneficiary for purposes of sec_401 of the code and the regulations thereunder providing the language as stated in wills on an ira beneficiary designation form is substantively equivalent to specifying the estate as the beneficiary pursuant to sec_1_401_a_9_-4 q8a-1 the fact that an employee's interest under the plan passes to a certain individual under a will or otherwise under applicable law sec_1_401_a_9_-4 of the regulations only individuals who are beneficiaries under the ira on the ira owner's death and who remain beneficiaries as of september of the following calendar_year can be treated as designated beneficiaries for purposes of sec_401 as described in the preamble to these regulations ‘ t he period between death and the beneficiary determination_date is a period during which beneficiaries can be eliminated but not replaced with a beneficiary not designated under the ira as of the date of death preamble to sec_1 a q of the regulations t d ‘determination of the designated beneficiary’ give such order retroactive effect for purposes of sec_401 would be inconsistent with the requirements of sec_401 a and the final regulations promulgated thereunder a sec_4 result the court c order cannot be given effect for purposes of code sec_401 and irrespective of said order we will not treat taxpayer a as having named or designated taxpayer b 8s a beneficiary of his ira x individuals named in article vii c of trust t being treated as directly-named beneficiaries under ira x’s beneficiary designation therefore pursuant to sec_401 e of the code and sec_1_401_a_9_-4 q a-3 of the regulations taxpayer b does not qualify as a designated_beneficiary of said ira x this conclusion is not changed by the court c order referenced above our conclusion with respect to your first ruling_request is dispositive of the remaining three ruling requests this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at all times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto relevant thereto please address all correspondence to at id sincerely yours employee_plans t chnical group enclosures deleted co py of ruling letter notice of ntention to disclose
